Case 3:17-cv-00072-NKM-JCH Document 1022 Filed 08/20/21 Page 1 of 9 Pageid#: 17314




                               UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF VIRGINIA
                                    Charlottesville Division


   ELIZABETH SINES, SETH WISPELWEY,
   MARISSA BLAIR, TYLER MAGILL, APRIL
   MUNIZ, HANNAH PEARCE, MARCUS
   MARTIN, NATALIE ROMERO, CHELSEA
   ALVARADO, and JOHN DOE

                          Plaintiffs,

   v.                                                            Civil Action No.: 3:17CV00072

   JASON KESSLER, RICHARD SPENCER,
   CHRISTOPHER CANTWELL, JAMES ALEX
   FIELDS, JR., VANGUARD AMERICA,
   ANDREW ANGLIN, MOONBASE
   HOLDINGS, LLC, ROBERT “AZZMADOR”
   RAY, NATHAN DAMIGO, ELLIOTT
   KLINE a/k/a ELI MOSELEY, IDENTITY
   EVROPA, MATTHEW HEIMBACH, MATTHEW
   PARROTT a/k/a DAVID MATTHEW PARROTT,
   TRADITIONALIST WORKER PARTY,
   MICHAEL HILL, MICHAEL TUBBS, LEAGUE
   OF THE SOUTH, JEFF SCHOEP, NATIONAL
   SOCIALIST MOVEMENT, NATIONALIST
   FRONT, AUGUSTUS SOL INVICTUS,
   FRATERNAL ORDER OF THE ALT-KNIGHTS,
   MICHAEL “ENOCH” PEINOVICH, LOYAL
   WHITE KNIGHTS OF THE KU KLUX KLAN,
   and EAST COAST KNIGHTS OF THE KU KLUX
   KLAN a/k/a EAST COAST KNIGHTS OF THE
   TRUE INVISIBLE EMPIRE,

                          Defendants.

        BRIEF IN OPPOSITION TO PLAINTIFFS’ MOTION FOR SANCTIONS AGAINST
                             DEFENDANT JAMES FIELDS

           COMES NOW JAMES ALEX FIELDS, by and through Counsel, and for his brief in

   opposition to Plaintiffs’ motion for sanctions states as follows:
Case 3:17-cv-00072-NKM-JCH Document 1022 Filed 08/20/21 Page 2 of 9 Pageid#: 17315




                                           INTRODUCTION

          Given his limitations as a result of incarceration since August 12, 2017, Fields has

   complied with his discovery obligations and provided all discoverable information in his

   possession, custody or control. As noted repeatedly in Plaintiffs’ most recent motion for

   sanctions, many of the issues addressed herein were raised by Plaintiffs in a prior motion to

   compel and for sanctions (ECF No. 671) and addressed by this Court (ECF 759). That motion

   was denied as to sanctions and denied in part and granted in part as to the motion to compel

   discovery. The Court ordered Fields to acknowledge his two discovery responses; supplement

   some discovery answers including information in possession of Fields’ criminal counsel; and to

   provide CSA consent forms for social media accounts.

          Since that time, Fields provided supplemental discovery answers and provided sworn

   acknowledgment pages. This is conveniently omitted in Plaintiffs’ motion. Fields asserting his

   constitutional right cannot be fairly characterized as a refusal to answer interrogatories or

   requests for admission. Therefore, the only remaining discovery shortcomings that can be fairly

   inferred from the years of litigation herein are two: Failure to endorse CSA consent forms for

   social media accounts and alleged failure to sit for a deposition. For the foregoing reasons,

   neither of those shortcomings have prejudiced Plaintiff in any significant way, and Plaintiff is

   not entitled to most of the sanctions sought.

          Finally, years of discovery have demonstrated that Plaintiffs have no evidence Fields

   conspired with any other Defendant in planning or performing any act as alleged. Plaintiffs seek

   a spoliation instruction thar directly contradicts information they have obtained in hundreds of

   thousands of documents from a myriad of sources. This constitutes an attempt by Plaintiff to

   avoid their burden of proof entirely and potentially to mislead the jury as to all Defendants.

                 PLAINTIFFS ARE NOT PREJUDICED BY ANY PERCEIVED

                                  DISCOVERY SHORTCOMINGS

          As noted in response to the prior motion for sanctions, Fields timely provided Initial

   Disclosures pursuant to Rule 26(a)(1), which was based on all information provided to counsel via
Case 3:17-cv-00072-NKM-JCH Document 1022 Filed 08/20/21 Page 3 of 9 Pageid#: 17316




   multiple face to face meetings. Fields, by counsel, timely answered Plaintiff’s First and Second

   Interrogatories and Requests for Production of Documents including an offer to provide copies of

   all documents in counsel’s possession which consisted of website and blog postings obtained via

   Google searches for various search terms related to Fields and events leading up to and including

   August 12, 2017. See Exhibit C to Plaintiff’s Motion to Compel response to RFP No. 1 at page 4.

   At no time did Plaintiff’s counsel request copies of these publicly available documents in writing.

   In more recent telephone conversations, Fields again offered to provide copies of these publicly

   available documents. Plaintiff’s counsel declined this request. Plaintiff’s counsel then complains

   that they have received no document production and that Fields refuses to produce publicly

   available documents. Following this Court’s Order on Plaintiffs’ prior motion to compel, Fields

   provided supplemental answers and provided sworn Acknowledgment sheets for Plaintiffs’ First,

   Second and Third Interrogatories. Admittedly, Fields has failed to provide the SCA consent forms

   as ordered by this Court. Taken as a whole, Plaintiffs’ allegations that Fields has persistently failed

   and refused to provide routine discovery in this case are untrue.

          As this Court is aware, Fields was arrested on August 12, 2017, and has been in state or

   federal custody since that date with no access to any electronic devices. As this Court is aware,

   Fields cellular phone was seized on August 12, 2017. Later that day, FBI agents seized Fields’

   desktop computer in Ohio. By the time this case was filed and Fields had civil counsel – in

   November of 2017 – Fields had been in custody and without access to any electronic devices for

   three months. Fields was ordered by this Court on June 11, 2020, to supplement his discovery

   answers including identifying any additional social media accounts he had, which he would have

   last had access to on the morning of August 12, 2017. At this time, Fields has been sentenced to

   multiple life sentences without possibility of parole limiting his ability to obtain information.

          However, as described in their motion, Plaintiffs have accessed in discovery all the

   information taken from Fields cell phone and personal computer in the production by the DOJ via

   subpoena. (ECF No. 1003 at 10 – 11.) They have accessed all the information in Fields’ criminal

   file via subpoena following the Court’s denial of criminal counsel’s motion to quash. (ECF No.
Case 3:17-cv-00072-NKM-JCH Document 1022 Filed 08/20/21 Page 4 of 9 Pageid#: 17317




   1003 at 10.) Plaintiffs are in possession of far more information about Fields electronic devices

   than he is at this point and would have much greater knowledge than Fields would about what

   accounts existed in 2017 than he would even absent his apparently increasing mental health

   concerns.

          Fields asserted his Fifth Amendment privilege against self-incrimination in response to

   some Interrogatories and some Requests for Admissions. This is not a failure to answer. This is

   Fields’ answer to the questions posed. Plaintiffs can fairly seek a sanction for some of the

   underlying statements, and counsel are in negotiations as to some of those items. However, this is

   not a refusal to respond. As noted in the motion, Fields’ state criminal case is pending appeal.

   Further, conditions of Fields’ federal plea agreement mandate that some statements may result in

   termination of the plea agreement and reinstitution of charges that might include the death penalty.

          To claim Plaintiffs have prevented access to responsive information – even if the Court did

   feel Fields failed in his discovery obligations – is not true. Plaintiffs may have had to obtain

   responsive other information via subpoena, but they have in no way been deprived of voluminous

   discovery. As a result, Plaintiffs are not prejudiced by any perceived shortcomings by Fields in

   discovery.

                  FIELDS ALLEGED REFUSAL TO SIT FOR A DEPOSITION

          Fields did refuse to sit for a video deposition during COVID. Fields, by counsel, did ask

   that this Court quash Plaintiffs’ subpoena for deposition, which request was denied. Following

   this denial, Plaintiffs did not avail themselves of the opportunity to notice a deposition and

   require Fields to make a determination whether he would comply with this Court’s Order

   denying the motion to quash.

          Moreover, on at least three occasions since the COVID restrictions at the Federal prisons

   have been relaxed, Fields’ counsel has suggested Plaintiffs’ at least attempt to take Fields

   deposition in person. Fields has not refused to sit for an in-person deposition, and counsel has

   made that clear to Plaintiffs’ counsel. In any event, Plaintiffs’ have not attempted to depose
Case 3:17-cv-00072-NKM-JCH Document 1022 Filed 08/20/21 Page 5 of 9 Pageid#: 17318




   Fields in person. The attempted deposition of Fields in another referenced in Exhibit 13 was –

   again – an attempt at a video deposition. This was not an attempt at an in-person deposition. In

   response to footnote 3, counsel does not recall suggesting that Fields might refuse to be recorded.

   This was a suggestion by opposing counsel that is a possible outcome. However, Fields has not

   refused to give an in-person deposition.

                      IMPROPER SANCTIONS SOUGHT BY PLAINTIFFS

          Plaintiffs seeks sanctions asking this Court to advise the jury of facts that have no basis in

   fact and remain disproven or unproven despite years of discovery and hundreds of thousands of

   documents. This includes thousands of documents from Discord and social media accounts from

   the individuals with whom Plaintiffs allege Fields conspired. Plaintiffs sought sanctions are an

   attempt to completely avoid the burden of proof. Further, such sanctions may allow Plaintiffs to

   attempt avoid their burden of proof as to all other Defendants.

          As there is no evidence that Fields ever communicated regarding planning the Rally with

   any co-Defendant after years of discovery, it is unfathomable that this Court would instruct the

   jury to the contrary. Fields categorizes the “Facts” sought as sanctions in Appendix A to

   Plaintiff’s Motion for Sanctions as follows:

          -   Facts consistent with Fields’ federal plea agreement

          -   Facts that contain improper speculation or require expert opinion

          -   Facts that manifestly contradict the weight of all evidence obtained in this case over

              four years of discovery.

          As previously argued, Plaintiff’s prior motion contained exhibits with sworn testimony of

   two witnesses who testified they did not know Fields and had never spoken to him. Following

   dozens of depositions of fact witnesses and alleged planners of the Unite the Right rally,

   Plaintiffs’ elicited testimony, without exception, that none of them had ever met or heard of
Case 3:17-cv-00072-NKM-JCH Document 1022 Filed 08/20/21 Page 6 of 9 Pageid#: 17319




   Fields prior August 12, 2017. Further, all counsel in this case are likely aware that the FBI

   investigation and the Commonwealth of Virginia criminal investigation revealed no evidence of

   any planning among Fields and any co-Defendant as demonstrated by testimony at Fields’

   criminal trial in Charlottesville Circuit Court and an absence of any additional indictments as to

   any co-Defendant. It will be evident at trial that Fields was an attendee of the Rally and nothing

   more. Yet Plaintiffs’ ask this Court to instruct the jury to the contrary.

          Fields avers that the following “Facts to be deemed established” are consistent with his

   plea agreement. Paragraphs 1, 2, 3, 4, 5, 6, 8, 9, 10, 11, 12, 13, 14, 16, 17, 18, 19, 20, 21, 30, 33,

   34, 35, 36 and 46 contain statements that are outlined in the plea agreement. Should the Court

   determine sanctions are appropriate, these Paragraphs cannot be contradicted by Fields pursuant

   to his plea agreement. Further Paragraphs 38 and 39 are facts demonstrated as discovery

   continued.

          Fields avers that the following paragraphs contain improper speculation and would

   constitute impermissible inferences and potentially require expert opinions that could not be

   given by Fields. Paragraphs 7, 15, 31 and 32 ascribe a state of mind to Fields and are improper,

   as they invade the province of the jury. Paragraphs 22, 23, 24, 25, 26, 27, and 28 contain

   improper speculation and further attempt to shift Plaintiffs’ burden of proof and seek expert

   opinions Fields is not qualified to render. Any discovery shortcomings would never have

   included Fields’ thoughts on whether Plaintiffs suffered emotional injuries as a result of his

   actions.

          Most notably, Fields avers that Paragraphs 42, 43, 44, 45, and 47 are untrue statements

   that contradict all discovery completed in this case. Further, Plaintiffs might attempt to use these

   untrue statements not only to avoid their burden of proof as to Fields but also as to any co-
Case 3:17-cv-00072-NKM-JCH Document 1022 Filed 08/20/21 Page 7 of 9 Pageid#: 17320




   Defendants. There is not anticipated to be any evidence at trial that Fields communicated with

   any co-Defendant about planning the Rally. There is not anticipated to be any evidence at trial

   that any co-Defendant knew Fields existed prior to August 12, 2017. There is not anticipated to

   be any evidence at trial that Fields was a co-conspirator with anyone as to any actions in Virginia

   on August 12, 2017. Given the state of the facts known to counsel throughout four years of

   discovery, it is improper to ask the Court to instruct the jury on statements known to have no

   basis in fact as a sanction against Fields limited discovery shortcomings.

          WHEREFORE, for the foregoing reasons, Defendant Fields, by counsel, prays that this

   Court enter an Order denying Plaintiffs’ Motion for Sanctions.



                  Respectfully submitted,


                                                        JAMES ALEX FIELDS, JR.
                                                        By Counsel


                                                        ________/S/_________________________
                                                        David L. Campbell, Esquire (VSB #75960)
                                                        DUANE, HAUCK, GRAVATT & CAMPBELL
                                                        100 West Franklin Street
                                                        Richmond, Virginia 23220
                                                        Telephone: 804-644-7400
                                                        Facsimile: 804-303-8911
                                                        dcampbell@dhdglaw.com
                                                        Counsel for Defendant James A. Fields, Jr.
Case 3:17-cv-00072-NKM-JCH Document 1022 Filed 08/20/21 Page 8 of 9 Pageid#: 17321




                                    CERTIFICATE OF SERVICE


           I hereby certify that on __20__th day of August, 2021, I electronically filed the foregoing
   with the Clerk of Court using the CM/ECF system which will send notification of such filing to
   the following:


                                         Robert T. Cahill, Esquire
                                         Cooley, LLP
                                         11951 Freedom Drive, 14th Floor
                                         Reston, Virginia 20190-5656
                                         Counsel for Plaintiff

                                         Roberta A. Kaplan, Esquire
                                         Julie E. Fink, Esquire
                                         Kaplan Hecker & Fink, LLP
                                         350 Fifth Avenue, Suite 7110
                                         New York, New York 10118

                                         Karen L. Dunn, Esquire
                                         William A. Isaacson, Esquire
                                         Boies Schiller Flexner LLP
                                         1401 New York Ave, NW
                                         Washington, DC 20005


                                         Alan Levine
                                         Philip M. Bowman, Esquire
                                         Cooley LLP
                                         55 Hudson Yards
                                         New York, New York 10001

                                         Bryan Jones, Esquire
                                         106 W. South St., Suite 211
                                         Charlottesville, VA 22902
                                         Counsel for Defendants Michael Hill, Michael Tubbs, and
                                         Leagues of the South

                                         Elmer Woodard, Esquire
                                         5661 US Hwy 29
                                         Blairs, VA 24527

                                                and
Case 3:17-cv-00072-NKM-JCH Document 1022 Filed 08/20/21 Page 9 of 9 Pageid#: 17322




                                        James E. Kolenich, Esquire
                                        9435 Waterstone Blvd. #140
                                        Cincinnati, OH 45249
                                        Counsel for Defendants Jason Kessler, Vanguard America,
                                        Nathan Damigo, and Identity Europa, Inc.


           I further certify that on August 20th, 2021, I also served the following non-ECF
   participants, via U.S. mail, First class and postage prepaid as follows:


   Loyal White Knights of the Ku Klux Klan           Andrew Anglin
   c/o Chris and Amanda Barker                       6827 N. High Street, Suite 121
   PO Box 54                                         Worthington, OH 43085
   Pelham, NC 27311

   Richard Spencer                                   East Coast Knights of the Ku Klux Klan
   1001-A King Street                                26 South Pine St.
   Alexandria, VA 22314                              Red Lion, PA 17356

   Fraternal Order of the Alt-Knights
   c/o LegalCorp Solutions, LLC
   11 Broadway, Suite 615
   New York, NY 10004

   Moonbase Holdings                                 Augustus Sol Invictus
   6827 N. High Street, Suite 121                    206 N. Mills Ave.
   Worthington, OH 43085                             Orlando, FL 32801


                                                     ________/S/_________________________
                                                     , Esquire (VSB# 20565)
                                                     David L. Campbell, Esquire (VSB #75960)
                                                     DUANE, HAUCK, GRAVATT & CAMPBELL
                                                     100 West Franklin Street
                                                     Richmond, Virginia 23220
                                                     Telephone: 804-644-7400
                                                     Facsimile: 804-303-8911
                                                     dcampbell@dhdglaw.com
                                                     Counsel for Defendant James A. Fields, Jr.
